Citation Nr: 1634609	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  His service included a tour in the Republic of Vietnam (RVN).  His decorations include the Purple Heart (PH). 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas that denied the claims.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants service connection for tinnitus.  As such, the Board finds any error in VA's duties to notify or assist are harmless.  The Board will now turn to the merits.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems tinnitus to be an organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; 
(2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardship of such service even if there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran's initially-issued DD Form 214 did not reflect his award of the decorations associated with service in the Vietnam Theater of Operations or his PH.  Nonetheless, General Order No. 59, Dept. of the Army, HQ 35th Engineering Group (Construction), Dated October 13, 1968, notes his award of the PH.  (05/19/2009 VBMS-Military Personnel Record)  Further, his DD 214 has been corrected to reflect all of his decorations.

STRs dated in September 1967 note the Veteran's treatment for shrapnel fragment wound (SFW) of the right upper lip secondary to a detonation of a device while the Veteran was walking along a road.  (04/19/2016 VBMS-STR-Medical, pp. 20-21).  In his written submissions, the Veteran asserted that the enemy had been active in the area and had returned and booby trapped part of it.  He had reported it and was trying to take evasive action when a mine or some other device detonated.  There is no notation of any complaints of tinnitus or ringing of the ears in the September 1967 entries.  The September 1968 Report of Medical Examination For Separation reflects that his ears were assessed as normal.  There is no indication that a hearing examination was conducted.  Id. at 10.  The associated September 1968 Report of Medical History, however, did not inquire into tinnitus or a ringing of the ears.  Id. at 8.

VA outpatient records dated in October 2010 note the Veteran's report of complaints of constant tinnitus of 30+-years duration.  (01/25/2011 VBMS-CAPRI, p. 7)  The April 2011 VA examination report reflects that the Veteran reported a significant history of substance abuse.  He reported further that he first became aware of his tinnitus during the 1970-1980 period when he was drinking heavily.  The examiner noted that the Veteran had experienced problems with middle ear fluid which had been treated by an otolaryngologist in the past.  Those were among the reasons on which the examiner opined that it was not at least as likely as not that the Veteran's tinnitus had its onset in active service or was otherwise causally connected to active service.  (04/19/2011 VBMS-VA Examination)

The Veteran's DD 214 had not been corrected at the time of the examination.  Although the examiner noted the events as listed in the claims file, the examiner also noted that the claims file did not confirm the Veteran's receipt of the PH or his service in Vietnam.

A diagnosis of tinnitus usually is based on the lay report of the patient.  Further, the Veteran is fully competent to identify and report any instances of tinnitus he may have experienced.  See Jandreau, 492 F. 3d 1372; 38 C.F.R. § 3.159(a)(2).  The Veteran has consistently reported the onset of his tinnitus as 30+ years.  Thirty years moves the clock back to the 1980s-several years after the Veteran's separation from active service.  The "plus" makes it a fluid situation.  The Veteran's past struggles with substance abuse may well have dimmed his recall.  He is service connected for PTSD.  His current wife reported in a June 2012 statement that she met him in 1979, and at that time he complained of hearing "crickets" in his ears.  

In light of the circumstances of the Veteran's service, to include the fact that he was wounded during combat operations secondary to acoustic trauma, the Board will resolve all doubt in favor of the Veteran and find that his tinnitus was incurred coincident with his combat service and continued in symptomatology after service.  The Board finds that the inner ear pathology and other factors the audio examiner noted do not constitute clear and unmistakable evidence to the contrary as concerns tinnitus.  Hence, the Board finds that service connection is warranted for tinnitus.  38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The April 2011 examination report suggests that the audio examiner accorded significant weight to the Veteran's past substance abuse and inner ear problems but did not explain to what extent those factors may have impacted the negative nexus opinion on the Veteran's bilateral hearing loss.  The Board notes that the mental examiner did not include alcohol or other substance abuse in Axis I, and neither does the examination report reflect whether the Veteran's past substance abuse was due to untreated PTSD.  (02/24/2010 VBMS-VA Examination)  Further, the audio examiner should be advised that the Veteran's DD 214 has been corrected to reflect the fact that he is the recipient of the PH.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant treatment records generated since the Supplemental Statement of the Case (SSOC).

2.  After the above is complete, regardless of whether additional records are obtained, return the claims file to the examiner who conducted the April 2011 audio examination for an addendum.

Advise the examiner that the Veteran did in fact experience acoustic trauma in September 1967.  Ask the examiner to fully explain the relevance, if any, of the Veteran's noted history of substance abuse and inner ear problems as concerns his bilateral hearing loss.  Remind the examiner that the Veteran's lay reports must be fully considered.

The examiner should answer whether it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss had its onset in active service, or is otherwise causally connected to active service.  A comprehensive rationale is to be supplied for any opinion.  If the requested opinion cannot be provided, an explanation as to why not must be provided, to include what additional information would be needed in order to render the requested opinion.

In the event the examiner who conducted the April 2011 audio examination is no longer available, arrange for another examination by an equally qualified examiner who is to answer the above inquiries.

3.  After all of the above is complete, re-adjudicate the issue considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, return the case to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


